—In an action by a law firm to recover legal fees and disbursements, the defendant appeals from a judgment of the Supreme Court, Queens County (Turret, J.H.O.), dated December 21, 1992, which awarded the plaintiff judgment in the principal sum of $20,000, and the plaintiff cross appeals from the same judgment on the ground of inadequacy.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s finding that there was no signed retainer agreement between the plaintiff law firm and the defendant. Accordingly, the amount of legal fees owed to the plaintiff upon its discharge by the defendant was properly determined on a quantum meruit basis (see, Jacobson v Sassower, 66 NY2d 991).
The determination of whether legal fees are reasonable under the circumstances is a matter within the sound discretion of the trial court (see, Matter of Freeman, 34 NY2d 1, 9-10). After a hearing, the Supreme Court determined that an award of $20,000 was reasonable based, inter alia, on the plaintiff’s expertise, the amount of the distributive award in the underlying matrimonial action, and the customary fee charged by other attorneys for similar services (see, Matter of *567Freeman, supra). We find no basis in the record to disturb the court’s determination.
We have examined the parties’ remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, O’Brien and Altman, JJ., concur.